t c memo united_states tax_court chester j janas petitioner v commissioner of internal revenue respondent docket no filed date chester j janas pro_se david choi and victoria crosley for respondent memorandum opinion foley judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are as follows whether petitioner is entitled pursuant to sec_165 to casualty_loss deductions for and we hold that he is not whether petitioner is liable for additions to tax for failure_to_file federal_income_tax returns for and we hold that he is whether petitioner is liable for additions to tax for failure to remit estimated_tax payments for and we hold that he is some of the facts have been stipulated and are so found petitioner is a self-employed medical doctor licensed to practice in illinois indiana and iowa he resided in chicago illinois at the time the petition was filed during the years in issue petitioner received income from medical doctor associates inc and gibson general hospital each of which issued forms reflecting such income as nonemployee compensation petitioner also received interest_income for which forms were issued none of these payors withheld taxes petitioner did not file federal_income_tax returns for either of the years in issue he did however file extension requests and remittances of dollar_figure and dollar_figure for and respectively because petitioner failed to file his federal_income_tax returns respondent created substitute returns from the forms that petitioner's payors had submitted these substitute returns formed the basis of respondent's notice_of_deficiency in the notice_of_deficiency respondent determined that in petitioner received dollar_figure from medical doctor associates inc and in petitioner received dollar_figure from medical doctor associates inc plus schedule c gross_receipts of dollar_figure respondent now concedes that the dollar_figure schedule c adjustment is erroneous but asserts in an amended answer that petitioner's income should be increased by dollar_figure that petitioner allegedly received from gibson general hospital petitioner does not contest the additional dollar_figure and he concedes the remaining items of income determined in the notice_of_deficiency petitioner asserts however that his taxable_income should be reduced for casualty losses he sustained during each of the years in issue sec_165 allows a deduction for casualty losses sustained during the taxable_year and not compensated for by insurance petitioner contends that he owned property located in danville illinois and that in such property was destroyed by a fire resulting in an alleged dollar_figure loss petitioner has failed however to offer any evidence eg a police report or insurance claim to establish his contention petitioner also contends that in two of his automobiles were stolen he has failed however to offer any evidence relating to their cost in addition he has failed to establish that the allegedly stolen automobiles were not compensated for by insurance we conclude that petitioner is not entitled to a casualty_loss deduction and that respondent's deficiency determinations adjusted for concessions are correct respondent determined that petitioner is liable pursuant to sec_6651 for failure_to_file his and federal_income_tax returns sec_6651 imposes an addition_to_tax for failure_to_file a tax_return in a timely manner unless such failure was due to reasonable_cause and not due to willful neglect petitioner has the burden of proving that he is not liable for the additions to tax rule a see 290_us_111 he contends that he filed his returns and therefore is not liable for the additions to tax the internal_revenue_service has no record that it received such returns and petitioner failed to present either copies of his returns or mailing receipts we conclude that petitioner has failed to establish that he filed his and returns accordingly he is liable for the sec_6651 additions to tax respondent determined that petitioner is liable pursuant to sec_6654 for failure to pay estimated income_tax sec_6654 imposes an addition_to_tax for failure to make estimated income_tax payments petitioner has the burden see welch v helvering supra but failed to prove that respondent's determination is wrong petitioner's only contention relating to this issue is a general denial of liability contained in the petition petitioner did not remit estimated payments in a timely manner and no tax_payments were withheld from his compensation accordingly petitioner is liable for the sec_6654 additions to tax all other contentions raised by the parties are either irrelevant or without merit to reflect the foregoing decision will be entered pursuant to rule
